PER CURIAM.
This case is on all fours with Barendse v. Knappa Water Assn., 260 Or 356, 490 P2d 990 (1971), except that here the defendant water district is a municipal corporation and its rules and regulations provide for a minimum water rate of $4 per month "for each additional family or householder served” within bungalow courts and auto trailer camps. As in Barendse, defendant in this case did not offer evidence tending to justify charging a higher rate to one class of users than it charges to other classes of users. See also, Kliks et al v. Dalles City et al, 216 Or 160, 335 P2d 366 (1959). Accordingly the challenged classification and charge must likewise be set aside as unauthorized and discriminatory. Barendse v. Knappa Water Assn., supra.
Defendant also assigns as error the introduction of hearsay over objection. We can find no basis for this assignment of error. The testimony quoted by defendant in its brief in support of this assignment contains no extra-judicial statement.
Affirmed.